Name: Council Regulation (EEC) No 3565/84 of 18 December 1984 concerning the conclusion of the Third Additional Protocol to the Agreement between the European Economic Community and the State of Israel
 Type: Regulation
 Subject Matter: European construction;  international affairs;  Asia and Oceania
 Date Published: nan

 20 . 12. 84 Official Journal of the European Communities No L 332/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3565/84 of 18 December 1984 concerning the conclusion of the Third Additional Protocol to the Agreement between the European Economic Community and the State of Israel State of Israel is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation . Article 2 The President of the Council shall give the notifica ­ tion provided for in Article 5 of the Third Additional Protocol ('). THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Third Additional Protocol to the Agree ­ ment between the European Economic Community and the State of Israel should be approved, HAS ADOPTED THIS REGULATION : Article 1 The Third Additional Protocol to the Agreement between the European Economic Community and the Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1984. For the Council The President P. BARRY (') The date of entry into force of the Third Additional Proto ­ col will be published in the Official Journal of the Euro ­ pean Communities by the General Secretariat of the Council .